The Republic of Equatorial Guinea is
participating in this debate with hope and optimism
that we will see the United Nations system
strengthened once again so that it can effectively carry
out its mission as the centre of global equilibrium in
order to attain the objectives established at its creation
in 1945.
Indeed, the United Nations was created to defend
and promote the rights of persons and the dignity,
freedom and equality of human beings. The United
Nations was created to promote the equality of all
nations, mutual respect, solidarity and the promotion of
cooperation among States on an equal footing and for
mutual benefit. Another of the objectives established
was to promote the global development of nations
through a just and equitable economic system that
would protect the interests of all countries, rich or
poor.
The United Nations must be given the
international authority it needs to establish peace, order
and stability in the world, serving as a centre of
universal equilibrium with the capacity to resolve
conflicts arising among States. Force must be used
only in conformity with the provisions of the Charter
of the United Nations, with the prior consent of its
competent bodies, because the undue use of force can
disrupt international peace and security in an
unforeseeable manner.
We hope that the United Nations system will be
the inspiration for a democratic culture and for human
rights, serving as a model and guide for the internal
organization of its Members. We therefore support the
creation of a Human Rights Council that will be very
closely involved with human-rights-related issues in
each country and that will have relevant competencies
to support the affected countries with regard to the
decisions and recommendations of the Economic and
Social Council.
The democratization of societies and good
governance are concepts universally accepted by
States. Therefore, there is no need to adopt coercive
mechanisms against any State to ensure their
implementation. All that is needed is to assist and
guide each State as to how it should assimilate
democratic concepts in accordance with its economic,
social and cultural realities.
For all those reasons, we believe that, 60 years
after the Organizationís founding, the social and
political circumstances that prevailed in 1945 have lost
their validity because of the very dynamics of the
development of modern societies. Today, we are in the
best possible position to rethink the responsibilities of
the United Nations and its Members in the light of the
aforementioned objectives, bearing in mind todayís
circumstances and the experience accumulated in the
60 years of its existence.
We recognize that the task is very difficult and
complex, taking into account the various interests that
converge as we consider reforming the entire United
Nations system. That is why we congratulate you,
Mr. President, on the confidence that the international
community has placed in you and in your Government
to moderate this important debate. We hope that your
skill and professional experience will be put to good
use so that we can attain our objectives.
We believe that in this effort, we must give
priority to the spirit of democracy and the interests of
humankind, because democracy, as the expression of
the popular will, and compliance with consensual
norms both involve respect for the collective will. We
also believe that the United Nations could not impose
order and justice on a human community dominated by
the various cultural, economic and political interests of
its Member States without recourse to the democratic
principles to which all of us are bound. In that
connection, the Security Council, as the organ that
must demand universal compliance with its decisions,
must be the first to act under democratic criteria.
For my country, the needed reform of the
Security Council does not involve an increase in its
membership or, even less, an expansion of the right of
30

the veto. We must examine the reasons for the Security
Councilís failure since its creation in 1945. In fact, if
there is something that should be done to reform the
Security Council, it is to simply revoke the right of the
veto enjoyed by some of its members as a concept that
was created only because of the conflict between two
opposing ideological systems within the United
Nations system. The veto has never allowed the
consensus or majority sovereign expression of the
Security Council; it has served only as a way in which
to block the popular will so as to protect the interests
of the Power exercising the veto.
In the present circumstances of a unipolar world,
we do not see the need to exercise the veto in this
United Nations body. Many just resolutions have been
vetoed despite the fact that they have sought the
common good, and we have seen the negative results.
If the veto must be maintained in the Security Council
because of interests, we ask that Africa also have that
right, because, like any other regional group, that
continent has many interests to defend.
When the Security Council is democratized we
ask that its decisions be binding and that those who do
not comply with them be properly sanctioned. This
would give teeth to its decisions. Non-compliance with
the principles and resolutions adopted by United
Nations bodies creates impunity unless disciplinary
measures are taken against those who are in breach of
them.
In this regard, Equatorial Guinea strongly regrets
the failure to take measures against the terrorists who
tried to overthrow the established constitutional
Government on 6 March 2004 despite identification of
nationalities of the terrorists and despite Equatorial
Guineaís request to the Governments concerned.
The United Nations must clearly define the
phenomenon of terrorism and in so doing avoid
confusion with what is interpreted as legitimate armed
intervention. Humanitarian intervention cannot be
carried out on the basis of an individual interpretation,
but rather must be justified by the competent
institutions of the United Nations system.
Questions related to organized transnational
crime, such as terrorism and mercenary activities, must
be the subject of a special session of the General
Assembly to deal with criminal acts such as those of
11 September in New York, 11 March in Madrid and
events in London, Russia, Morocco, Tanzania, Kenya
and the mercenary attack in Equatorial Guinea and to
adopt measures that can avert the loss of innocent life.
In Equatorial Guinea, the integration of women
into our development process is receiving the
Governmentís utmost attention through the design of
literacy programmes for them and their gradual
integration in economic activities and political
institutions with a specific percentage reserved for
women.
Lastly, we want environmental problems, whose
effects are of unforeseeable magnitude in each State, to
be addressed with due sensitivity, respect and
solidarity, in the same way as questions of world peace
and security.
We reaffirm that the primary responsibility for
promoting sustainable development in each country
resides directly with the Government concerned.
Multilateral and bilateral assistance only complement
the efforts of States themselves and provide guidance
for what must be accomplished internally by each
country.
Among these efforts, Equatorial Guinea supports
the Extractive Industries Transparency Initiative
proposed by the United Kingdom. Nonetheless, we
believe that transparency must be required not only of
Governments but also of the economic players that
control these industries. It is, therefore, necessary that
an international monitoring body be established to
intervene in the activities of both Governments and
economic enterprises.
We welcome the report submitted for the
Assemblyís consideration as it contains important
recommendations, above all regarding the development
programme.
I wish to conclude by calling for greater
solidarity and a spirit of commitment from all the
Members of the United Nations so that we can make
this Organization an ideological model that serves the
aspirations of present and future generations.